                   Case 19-50066-KBO         Doc 10          Filed 05/01/19     Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

In re:
                                                            Chapter 11
LSC Wind Down LLC, et al.,                                  Case No. 17-10124 (KJC)

                       Post-Confirmation Debtors.           (Jointly Administered)

Limited Creditors’ Liquidating Trust,
                                           Plaintiff,
vs.

RDG Global, LLC,                                            Adv. No. 19-50066
                                        Defendant.


         STIPULATION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND

           Plaintiff and Defendant, through their attorneys, stipulate and agree as follows:

                                                   RECITALS

           1.      Plaintiff commenced this adversary proceeding on January 15, 2019, and a

 summons was issued by this court on January 22, 2019.

           2.      Defendant’s answer is due on April 22, 2019.

           3.      Defendant is in the process of gathering documents and information germane to

 the allegations in Plaintiff’s Complaint and Defendant’s defenses to the same. The parties

 believe that it is appropriate to obtain an extension of Defendant’s time to answer or otherwise

 respond to the complaint.

           4.      The parties do not believe that any party will be prejudiced by extending

 Defendant’s time to answer or otherwise respond to the complaint.

           IT IS STIPULATED AND AGREED AS FOLLOWS:

            1.     The parties hereby stipulate and agree to extend Defendant’s time to answer or

 otherwise respond to the complaint until and including May 22, 2019.

                                                        1
 US.121956412.01
                  Case 19-50066-KBO        Doc 10     Filed 05/01/19      Page 2 of 2



          2.      The parties consent to entry of an order extending Defendant’s time to answer or

otherwise respond to the complaint.

Dated: April 23, 2019                             Dated: April 23, 2019

BAYARD, P.A.                                      Rosenthal & Rosenthal

/s/ Justin R. Alberto                             /s/ Peter Rosenthal
                                                  Peter Rosenthal (No. 3060241)
Justin R. Alberto (No. 5126)
                                                  1370 Broadway
Gregory J. Flasser (No. 6154)                     New York, NY 10018
600 N. King Street, Suite 400                     Telephone: (212) 356-1400
Wilmington, Delaware 19801                        Email: prosenthal@rosenthalinc.com
Telephone: (302) 655-5000
Facsimile: (302) 658-6395                         Counsel for Defendant, RDG Global, LLC
Email: jalberto@bayardlaw.com
       gflasser@bayardlaw.com

-and-

ASK LLP
Joseph L. Steinfeld, Jr., MN SBN 026692
Kara E. Casteel, MN SNB 0389115
Anastasia Kazmina, MN SBN 0398419
2600 Eagan Woods Drive, Suite 400
St. Paul, MN 55121
Telephone: (651) 406-9665
Fax: (651) 406-9676
Email: akazmina@askllp.com

-and-

Edward E. Neiger, Esq.
151 West 46th Street, 4th Fl.
New York, NY 10036
Telephone: (212) 267-7342
Fax: (212) 918-3427

Counsel for the Limited Creditors’
Liquidating Trust




                                                  2
US.121956412.01
